Case: 4:09-cv-01252-ERW Doc. #: 2954 Filed: 07/03/19 Page: 1 of 1 PageID #: 95326



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JO ANN HOWARD AND                            )
 ASSOCIATES, P.C. et al.,                     )
                                              )
        Plaintiff(s),                         )
                                              )      Case No. 4:09CV01252 ERW
        vs.                                   )
                                              )
 DOUGLAS CASSITY, et al.,                     )
                                              )
        Defendant(s).

                                          JUDGMENT

        In accordance with the Findings of Fact and Conclusions of Law issued on this date,

        IT IS HEREBY ORDERED, ADJUDGED and DECREED that judgment shall be

 issued on behalf of Plaintiffs, against Defendants National City Bank, N.A. and PNC Bank,

 N.A., in the amount of $72,287,615.00 in damages to the Trusts, $14,847,678.07 in prejudgment

 interest, and $15,000,000.00 in punitive damages, for a total of $102,135,293.07.

        So Ordered this 3rd day of July, 2019.



                                             E. RICHARD WEBBER
                                             SENIOR UNITED STATES DISTRICT JUDGE
